COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Huff, Judges McCullough and Chafin
UNPUBLISHED


              Argued by teleconference


              BRUCE GREGORY REED
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 2147-13-3                                JUDGE STEPHEN R. McCULLOUGH
                                                                                  APRIL 7, 2015
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                         James W. Updike, Jr., Judge Designate

                               Joseph A. Sanzone (Sanzone & Baker, L.L.P., on brief), for
                               appellant.

                               Benjamin H. Katz, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Bruce Gregory Reed was convicted of grand larceny. He assigns the following error:

                               The Trial Court erred by allowing Ms. Jones [the owner of the
                               property] to testify for a second time and impeach herself by
                               contradiction by using an opinion that was without a proper
                               foundation, and was an impermissible estimate, and without which
                               no value exceeding two hundred dollars could be established.

              The standard of review compels us to affirm.

                                                        BACKGROUND

                     Joan Jones owns a house in the City of Lynchburg. She has lived there since 1958.

              Numerous trees had been knocked down after a “derecho” storm struck the City of Lynchburg.

              Reed, who owns Reed’s Tree Service, approached Jones and asked if she had any trees she

              wanted cut down. She responded that she was thinking about it for the fall. She identified two

              poplar trees between her house and a detached garage. Jones told Reed that, because the trees

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
were so close together, she was considering taking one down to make the other one “fuller.”

Both trees were about seventy feet tall and were in excellent condition. They were on the

property when she moved into the house. When Reed offered to remove the trees without

charging her, she responded that she was waiting until fall to decide if she wanted them removed.

They did not reach an agreement, but Jones told Reed to call her before returning. Reed never

called her back.

       After an overnight stay, Jones returned home to find that the two poplar trees had been

removed. Only the stumps remained. Although there was some wood debris behind the house,

the timber had been hauled away. Later, she saw Reed working in a yard nearby. When she

confronted him saying, “[Y]ou cut down my trees,” he responded that he had cut down a dead

tree, a hemlock, and had to cut down the two poplar trees to remove his equipment. Reed and

Jones had not discussed the removal of the hemlock tree. Jones was not concerned about the

hemlock, because it was “in the woods down below the property.”

       Reed was charged with grand larceny of the trees. At his bench trial, Jones recounted the

events and, when asked on direct examination if she had an opinion on the value of the trees, she

responded that she did not. The Commonwealth then called an arborist to testify. After the court

excluded the arborist’s testimony concerning the value of the poplar trees, the Commonwealth

recalled Jones. She testified that she would not have accepted $200 for the two trees. She also

stated that the trees, together, were worth about $10,000. This was “just [her] estimate,” she

said, based on her understanding “that it’s a virgin forest,” that “[t]hese were original trees” that

had “probably been there two hundred years.” She also stated that “poplar is very valuable

wood.” When asked if she based her estimate on fair market value, she responded, “I’m not

qualified. That’s why I hired the arborist.”




                                                 -2-
         At the close of the Commonwealth’s evidence, the defense moved to strike, arguing,

among other things, that the evidence did not establish a fair market value for the trees. The

court denied the motion.

         Reed took the stand in his defense. Reed explained that, following the storm in the area,

he received calls for a number of tree removal jobs. According to Reed, when he approached

Jones to inquire about her property line, she showed him her plat and asked him to take down the

two poplar trees in question. Reed said that Jones expressed a concern that the trees, which

leaned toward the house, might fall. He testified that Jones previously had work done on these

two poplars and that the trees had suffered wind damage from the derecho. According to Reed,

the removal job was worth $2000. Instead of being paid the $2000, however, he agreed to

remove two other, healthy poplars nearby because that would “offset it.” As it turned out,

however, these other “offset” trees were on a neighbor’s property, and Reed never cut them

down. Reed never tried to collect any money. He stated, “After she was upset about it I let it

go.”

         Reed, who was previously convicted of a felony, said he buys and sells wood “all the

time.” In his view, poplar trees provide “pallet grade lumber.” Good quality pallet grade

lumber, he explained, is worth $235 for a thousand feet. Reed opined that the poplar trees he cut

down were not of good quality and were only suited for firewood. He stated that the trees had

been topped. He explained that a weak economy resulted in a similarly weak lumber market,

which had not been “really good” for five years. He also testified that the two poplars would

have yielded about one sixth of a load and that a sawmill generally will not purchase wood in

amount less than one load. Moreover, Reed said that he would have incurred additional gas and

driver’s expenses to transport the wood to a sawmill, amounting to “about, three, three-fifty a

load.”

                                                -3-
       Reed renewed his motion again, moved to strike the evidence, arguing, among other

things, that the Commonwealth failed to establish the value of the trees. The trial court denied

the motion. The Commonwealth recalled Jones in rebuttal. Contradicting Reed’s testimony, she

denied having had any past work done on the trees and specifically denied having them pruned

or topped.

       Appellant presented closing argument but did not renew his motion to strike at the close

of all the evidence. He argued that Jones’s estimate of the trees’ value was without foundation.

The trial court found that, although the Commonwealth had not established specific value for the

trees, the evidence proved beyond a reasonable doubt that it exceeded $200. The court made

clear that it based this conclusion on “the evidence in its entirety.”

                                            ANALYSIS

       We review the evidence in the light most favorable to the Commonwealth, as the

prevailing party below, and determine whether “‘any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” Commonwealth v. McNeal, 282

Va. 16, 20, 710 S.E.2d 733, 735 (2011) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

In a bench trial, “[t]he credibility of the witnesses and the weight accorded the evidence are

matters solely for the [trial judge] who has the opportunity to see and hear that evidence as it is

presented.” Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

“Furthermore, we ‘accord the Commonwealth the benefit of all inferences fairly deducible from

the evidence.’” Brooks v. Commonwealth, 282 Va. 90, 95, 712 S.E.2d 464, 466 (2011) (quoting

Glenn v. Commonwealth, 275 Va. 123, 130, 654 S.E.2d 910, 913 (2008)).

       In a prosecution for grand larceny, the Commonwealth must prove beyond a reasonable

doubt that the value of the stolen goods had a value of $200 or more. Code § 18.2-95.




                                                 -4-
       Appellant first argues that the Commonwealth should not have been permitted to recall

Jones to contradict her prior testimony. “The rule is well established in Virginia that ‘great

latitude [will be given] to the discretion of the trial [judge] as to the order in which witnesses

may be called and the manner of their examination.’” Whitehead v. Commonwealth, 31

Va. App. 311, 318, 522 S.E.2d 904, 907 (2000) (alterations in original) (quoting Butler v.

Parrocha, 186 Va. 426, 433, 43 S.E.2d 1, 5 (1947)). Trial courts have the discretion “to permit

the recall of witnesses for further examination.” See, e.g., Avocet Dev. Corp. v. McLean Bank,

234 Va. 658, 669, 364 S.E.2d 757, 764 (1988). Here, we perceive no abuse of discretion in

permitting the Commonwealth to recall Jones to afford her the opportunity to correct, explain, or

supplement her prior testimony. Moreover, Jones’s testimony was plainly offered as substantive

evidence to establish the value of the stolen trees and not to impeach prior testimony.

       The heart of Reed’s argument is that Jones had no basis for her opinion that the trees

were, together, worth approximately $10,000. Initially, Jones stated, without elaboration, that

she did not have an opinion on the value of the two poplar trees that were cut. On recall, she

testified to the trees’ “approximate” value, whether the trees were worth more or less than $200.

Jones answered that the two trees were “probably” worth $10,000 and candidly acknowledged

that she was providing only an estimate. She explained that she based this estimate on age of the

trees, which were probably two hundred years old, and because poplar is “very valuable wood.”

When asked if she based her testimony on fair market value, she stated that she was “not

qualified” to make such a determination. She elaborated, “That’s why I hired the arborist.”

Appellant asked no further questions to explore or challenge the basis of her estimate.

       Under settled Virginia law,

               [i]t is generally recognized that the opinion testimony of the owner
               of property, because of his relationship as owner, is competent and
               admissible on the question of the value of such property, regardless
               of his knowledge of property values. It is not necessary to show
                                                 -5-
               that he was acquainted with the market value of such property or
               that he is an expert on values. He is deemed qualified by reason of
               his relationship as owner to give estimates of the value of what he
               owns. The weight of such testimony is, of course, affected by his
               knowledge of the value.

Haynes v. Glenn, 197 Va. 746, 750, 91 S.E.2d 433, 436 (1956) (citation omitted).1 Jones’s

testimony was admissible, and any weaknesses in that testimony would go to its weight.

       By itself, and on its own terms, Jones’s estimate, although admissible, was

“approximate.” Jones’s testimony, however, was not the only evidence before the trial court on

the question of value. The court specifically stated that, on the question of value, it was basing

its conclusion on the entirety of the evidence. The evidence before the court was not limited to

Jones’s testimony, it also included the evidence supplied through Reed’s account.

       Jones testified she never contracted with appellant to cut down the trees, that appellant

did so at his own initiative. Appellant was knowledgeable about the value of wood. He owns a

tree service, and he buys and sells wood “all the time.” If Reed performed the work without

contracting with Jones and without compensation, then it stands to reason that appellant cut

down the trees because he knew that they were valuable. He would not have gone to the trouble

of cutting down two large, healthy trees – each seventy feet tall – unless it would be worth his

while. Reed, himself, noted that the cost of transporting a load of trees to the sawmill, including

gas and a driver, would be about $300 to $350. While Reed stated that the poplars he cut down

were of poor quality, Jones refuted his testimony, repeatedly stating that they were healthy trees.


       1
          Reed argues that, “[w]hile a lay witness can clearly testify as to the value of property
which they own, such normal testimony involves items which an owner may commonly buy or
sell.” He offers no authority for this proposition. Therefore, while there may be an outer limit
for a property owner’s valuation testimony, this is not the case for us to resolve the issue. See
Montgomery v. Commonwealth, 56 Va. App. 695, 705, 696 S.E.2d 261, 266 (2010)
(“‘[S]tatements unsupported by argument, authority, or citations to the record do not merit
appellate consideration.’” (quoting Epps v. Commonwealth, 47 Va. App. 687, 718, 626 S.E.2d
912, 926-27 (2006) (en banc))).

                                                -6-
         Reed testified that he was willing to cut down and haul away the two purportedly

unhealthy poplars, a job worth $2000, if he could also cut down two other poplars located

nearby. Although the record does not reveal the size of the two healthier trees, this evidence

supports the trial court’s conclusion that the two poplars on Jones’s property were worth more

than $200 and it refutes Reed’s testimony that wood from healthy poplar trees is of negligible

value.

         A trial court can “accept the parts of a witness’ testimony it finds believable and reject

other parts as implausible.” Moyer v. Commonwealth, 33 Va. App. 8, 28, 531 S.E.2d 580, 590

(2000) (en banc). The trial court could consider portions of Reed’s testimony as plausible and

reject other aspects of his testimony. Similarly, the trial court could accept those parts of Jones’s

testimony that it deemed credible. From the totality of the evidence, as well as inferences from

that testimony, the trial court could reasonably reach the conclusion that, whatever precise value

the trees may have had, their worth was $200 or more.

         Citing Snyder Plaza Properties, Inc. v. Adams Outdoor Advertising, Inc., 259 Va. 635,

528 S.E.2d 452 (2000), Reed argues that expert testimony was necessary to value the trees. In

that condemnation case, the Supreme Court considered whether the commissioner in chancery

should have admitted a witness’ testimony on the value of a leasehold interest in a portion of a

parcel of condemned property. See id. at 643-44, 528 S.E.2d at 457-58. The Court had excluded

the expert testimony because the parcel’s owner had not identified him as an expert in responses

to interrogatories. Id. at 643, 528 S.E.2d at 457. The parcel’s owner argued that the witness, “as

an ‘owner,’” should have been permitted to give lay opinion testimony on the leasehold interest’s

value. Id. at 643, 528 S.E.2d at 458. The Court, specifically citing Haynes v. Glenn,

acknowledged the longstanding principle that “an owner of property is competent and qualified

to render a lay opinion regarding the value of that property.” Id. at 644, 528 S.E.2d at 458. The

                                                 -7-
Court found that principle inapplicable because the witness did not own the leasehold interest.

Id. The Court further acknowledged that, while a lay witness can offer an opinion on the value

of property, this specific witness had no knowledge of the particular leasehold interest at issue or

any of similar general character and location. Id. Snyder Plaza does not support the proposition

that expert testimony is required to value leasehold interest in a condemnation case, much less to

establish the value of a tree in a larceny case.

                                           CONCLUSION

       We affirm the judgment of the trial court.

                                                                                          Affirmed.




                                                   -8-